Citation Nr: 0218754	
Decision Date: 12/27/02    Archive Date: 01/07/03

DOCKET NO.  01-02 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to an original evaluation in excess of 50 
percent for post-traumatic stress disorder with alcohol 
and opioid abuse and a history of amphetamine abuse, from 
October 1999 to November 29, 2000, and to a rating in 
excess of 70 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to 
November 1969.  

This appeal arises from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which granted an original claim 
for service connection for post-traumatic stress disorder 
and assigned a 50 percent evaluation.  In May 2001 the RO 
granted a 70 percent rating as of November 30, 2000.  

The Board of Veterans' Appeals (Board) remanded the 
veteran's claim in November 2001.  The United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
in Stegall v. West, 11  Vet. App. 268 (1998) held that a 
remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  

In the remand the Board ordered the RO to ask the veteran 
to identify any health care he received he received.  In 
May 2002 the veteran responded that all his medical 
information was located at the VA hospital in Tuscaloosa.  
As per the remand the veteran was hospitalized for a 
period of observation in August 2002.  The veteran was 
also afforded a VA Social and Industrial survey.  The RO 
sent the veteran a letter in May 2002 explaining the 
provisions of the VCAA.  A September 2002 supplemental 
statement of the case reveals the RO granted service 
connection for drug and alcohol abuse as secondary to the 
veteran's PTSD and recharacterized his service-connected 
disability as PTSD with alcohol and opioid abuse and a 
history of amphetamine abuse.  The RO has completed the 
actions ordered in the remand.  

In an October 2002 rating action the RO granted 
entitlement to a total rating based on individual 
unemployability due to service connected disability.  The 
RO continued the 50 percent rating for PTSD, from October 
19, 1999 to November 29, 2000, and the 70 percent rating 
for PTSD from November 30, 2000.  

The veteran's representative in written argument submitted 
in December 2002 raised a claim for service connection for 
residuals of injuries to the left arm sustained in a 
rocket attack.  The issue has not been developed or 
certified for appellate review and is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  For the period from October 1999 to November 29, 2000, 
the veteran's PTSD with alcohol and opioid abuse and 
history of amphetamine abuse produced occupational and 
social impairment with reduced reliability and 
productivity due to disturbances of mood and difficulty in 
interacting with others; it was not manifested by 
occupational and social impairment with deficiencies in 
most areas.  

2.  For the period from November 30, 2000 to April 29, 
2001, the veteran's PTSD with alcohol and opioid abuse and 
history of amphetamine abuse produced symptomatology 
consistent with occupational and social impairment with 
deficiencies in most areas; it was not manifested by total 
occupational and social impairment.  

3.  From April 30, 2001, the evidence shows the veteran's 
PTSD with alcohol and opioid abuse and history of 
amphetamine abuse has been manifested by total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an original 
evaluation in excess of 50 percent for PTSD, from October 
1999 to November 29, 2000 have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).  

2.  The criteria for the assignment of an original 
evaluation in excess of 70 percent for PTSD, from November 
30, 2000 to April 29, 2001, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5107 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

3.  The criteria for the assignment of an original 100 
percent schedular evaluation for PTSD, from April 30, 2001 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) became effective.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the 
veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C. § 5103A.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  In this connection, it is apparent 
that the RO notified the claimant and his representative 
of the medical evidence needed to substantiate the claims 
in the statement of the case and subsequent supplemental 
statements of the case, and the multiple VA examinations 
and other diagnostic procedures in recent years, which 
evaluated the status of the veteran's disabilities, are 
adequate for rating purposes.  The RO sent the veteran 
letters in May 2002 and July 2002 outlining the provisions 
of the VCAA.  As such, the veteran was kept apprised of 
what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board finds that, in the circumstances of this case, 
any additional development or notification would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis, supra (remands 
which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would 
aid the appellant in substantiating his claim, this Court 
has concluded that the VCAA does not apply).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.

It does not appear that the RO referred to the explicit 
provisions of the law and regulations implementing VCAA 
when it adjudicated the case below.  However, for the 
reasons stated above, the Board has found that VA's duties 
under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all 
of the applicable law and regulations when it adjudicated 
the claim, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Relevant Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider 
its history.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. §§ 4.1 and 4.2.  

However, where entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating 
schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 6411 (2002).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment 
in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own names.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

In the recent case of Mauerhan v. Principi, No. 01-468 
(U.S. Vet. App. October 30, 2002) the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court") 
addressed the issue of the criteria for rating disability 
due to PTSD.  The Court noted the phrase "such symptoms 
as" by definition means "for example" or like or similar 
to."  See WEBSTER'S NEW WORLD DICTIONARY (3rd. coll.ed 
1988) 1337.  The use of the term "such as " demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  
Accordingly, any suggestion that the Board was required, 
in complying with regulation, to find the presence of all, 
most, or even some, of the enumerated symptoms is 
unsupported by reading of the plain language of the 
regulation.  The Court stated that if the evidence 
demonstrates that a claimant suffers symptoms or effects 
that cause occupational or social impairment equivalent to 
what would be caused by symptoms listed in the diagnostic 
code, the appropriate, equivalent rating will assigned.  

Factual Background.  In October 1999 the veteran filed a 
claim for service connection for post-traumatic stress 
disorder.  On his application for benefits the veteran did 
not report any treatment for post-traumatic stress 
disorder.  

In October 1999 the veteran requested a screening for 
post-traumatic stress disorder at the Tuscaloosa VA 
Medical Center.  He admitted drinking a twelve pack or 
more daily of beer.  He had been fired from numerous jobs 
because of his drinking.  He also admitted to the 
occasional use of cocaine.  He had used amphetamines and 
benzodiazepines.  His drug of choice was prescription 
opiates.  He reported being violent and acting out 
behavior when drinking.  He had made suicidal threats when 
under the influence of alcohol or drugs.  He last had a 
drink just prior to going to the clinic.  The veteran was 
not interested in any treatment for alcohol or drugs at 
that time.  He had to return to work and primarily came 
for post-traumatic stress disorder.  He felt the post-
traumatic stress disorder was the cause of his problems 
and he insisted on treatment only for that.  He had no 
previous involvement with AA or chemical abuse treatment.  

The report of that evaluation reveals the veteran was 
employed as an iron worker.  His income for the previous 
year was $30,000.  He did burning, welding and riggings.  
He could continue to work out of the Union Hall, although 
he admitted to being taken off of many jobs because of 
missing time from work.  

The diagnostic impression included alcohol dependence, 
continuous; drug abuse, episodic, amphetamines, 
benzodiazepines and prescription opiates.  A global 
assessment of functioning score of 50 was assigned.  

A VA examination was performed in March 2000.  For the 
past thirty years the veteran had been employed as an iron 
worker.  The veteran's subjective complaints included 
intrusive thoughts and recollections about his combat 
experiences in Vietnam.  He reported frequent nightmares 
about Vietnam.  He reported frequent flashbacks, which 
made him afraid to go outside.  He had a tendency to 
isolate himself, avoid crowds, and it was difficult for 
him to go to work and be around people.  He avoided movies 
and television programs related to combat.  During 
holidays he stayed in to avoid fireworks.  It was further 
noted that the veteran did not talk about combat and no 
one he worked with knew he was in Vietnam.  He had gotten 
to the point he could not sleep at all.  He had been given 
medication to help him sleep.  The veteran was described 
as hypervigilant, sad, and had lost interest in 
pleasurable activities.  He was unable to get close to 
others, he reported feelings of rage, and was unable to 
concentrate.  

Objective examination revealed his thought processes 
appeared to be within normal limits.  He denied any 
current delusions or hallucinations.  He admitted to 
suicidal thoughts and ideations.  He denied any suicidal 
plans or intent.  He was able to maintain minimal personal 
hygiene and other basic activities of daily living.  He 
was fully oriented.  His long-term memory was intact.  His 
short-term memory and concentration were impaired.  
Judgment was intact.  His speech was slow.  He was tearful 
and moderately depressed.  He had chronic sleep 
impairment.  His symptoms were consistent with a diagnosis 
of post-traumatic stress disorder.  His symptoms of post-
traumatic stress disorder appeared frequent and moderate 
in nature with no periods of remission.  The diagnosis was 
chronic moderate post-traumatic stress disorder.  A Global 
Assessment of Functioning score of 60 was assigned.  

In July 2000 the RO granted service connection for post-
traumatic stress disorder.  A 50 percent rating was 
assigned for post-traumatic stress disorder, effective 
October 1999.  The veteran filed a notice of disagreement 
with the rating in August 2000.  The RO issued a statement 
of the case in August 2000.  

The veteran was evaluated by VA Vocational and 
Rehabilitation Service in November 2000.  The counselor 
observed that the veteran's inability to cope with the 
stress and pressures of competitive employment had led to 
a deteriorating work performance for the past several 
years.  He was extremely impaired in responding 
appropriately to supervision and his co-workers.  He was 
markedly impaired in being able to follow work 
instructions and in his ability to complete work related 
tasks in a timely manner.  The counselor concluded the 
severity of his symptoms limited the veteran's ability to 
remember and process work procedures and instructions.  
His severe emotional lability prevented him from getting 
along with his co-workers without distracting them or 
exhibiting behavioral extremes.  The counselor noted that 
the veteran's severe symptoms had been present for over 12 
consecutive months, were chronic in nature, and had an 
extremely poor prognosis of improvement.  It was further 
noted that, although the veteran had some physical 
problems that impaired his ability to work, his post-
traumatic stress disorder symptoms were of such a severe 
nature as to preclude employment or vocational 
rehabilitation.  

In February 2001 the veteran submitted a statement from 
his former spouse and the manager of his union.  The 
veteran stated he felt he could no longer function in the 
workplace.  He submitted his substantive appeal.  

The letter from the manager of the veteran's union reads 
in part as follows:

(The veteran) is also a member of the 
Executive Board and is part of the 
negotiations for this local.  On our 
last contract we were able to obtain 
the best contract this local has ever 
had.  

Everyone agreed to sign the contract 
and was very satisfied.  When it came 
time to ratify the contract, Jerry 
became very argumentative and refused 
to sign something he had already agreed 
to.  This has also happened on several 
different occasions in E-Board meetings 
where he will talk in favor of some 
matter, turn right around and vote 
against it, and then on the way out the 
door say he is in favor of it.  

As far as his employment, it's sort of 
like the three bears, it's either too 
hot or too cold, and I don't thing I 
have ever found something that is just 
right for his employment out of this 
Local.  

His former spouse reported the veteran had been unusually 
tired, sad, nervous, tense and had a general feeling of 
worthlessness.  She had thought he was suicidal or might 
harm others.  He had fights without provocation.  He had 
sleepless nights.  He exhibited "non emotional behavior."  
He was afraid of people in crowds and was constantly 
depressed.  Most of the time he had a hateful attitude and 
exhibited antisocial and uncontrollable behavior.  

A VA psychological evaluation in April 2001 noted the 
veteran's local files were reviewed prior to the 
examination.  The veteran was currently unemployed.  The 
veteran reported frequent intrusive thoughts and 
recollections about his combat experiences in Vietnam.  He 
had frequent nightmares and flashbacks.  He had a tendency 
to isolate himself.  He avoided crowds, fireworks and 
television shows and movies related to combat.  He 
reported feelings of alienation and an inability to trust 
others.  He was frequently depressed.  He was taking 
medication for depression.  He had lost interest in 
pleasurable activity.  He had difficulty concentrating.  
He had feelings of rage.  He took medication to help him 
sleep.  He was hypervigilant.  

Examination revealed his thought processes and thought 
content appeared to be normal.  He denied current 
delusions or hallucinations.  He admitted to suicidal 
thoughts and ideations with no current plan or intent.  He 
denied any current homicidal ideation, plan or intent.  He 
appeared able to maintain minimal personal hygiene and 
other basic activities of daily living.  He was fully 
oriented.  His long-term memory was intact.  His short-
term memory, concentration and judgment were severely 
impaired.  His speech was slow and confused at times.  His 
mood was severely depressed and his affect appeared flat.  
The veteran's symptoms appeared severe in nature with no 
real periods of remission during the last twelve months.  
The diagnosis was severe chronic post-traumatic stress 
disorder.  The veteran was unemployed and had severely 
impaired impulse control.  A Global Assessment of 
Functioning Score of 41 was recorded.  

In May 2001 the RO granted an increased rating to 70 
percent for post-traumatic stress disorder, effective 
November 30, 2000.  

The veteran appeared and gave testimony at a hearing 
before the undersigned Member of the Board in July 2001.  
The veteran asserted the 70 percent evaluation should 
relate back to the date service connection was granted 
since he had the same symptoms the whole time.  (T-3).  He 
was not receiving any treatment for post-traumatic stress 
disorder.  The only medication he had received had been 
sleeping pills.  They were only refilled three or four 
times.  (T-4).  The veteran last worked for wages in April 
of 2001.  (T-6).  He testified he was laid off.  When 
asked what prompted his termination the veteran said he 
couldn't get along with people and one thing lead to 
another, then fights.  They said he did not follow 
instructions.  He sometimes drank on the job.  (T-8).  The 
veteran had nightmares four or five nights a week.  (T-
10).  When asked how many beers a day he drank on average 
he said 8, 9 or 10.  When he was awake he relived some of 
his combat missions, some days it was pretty regular and 
some days it was not.  (T-13).  When asked why he should 
be rated higher than 70 percent the veteran said he was 
not able to work and that it did not look as if anybody 
was going to hire him.  He had only tried to get work 
through the union.  The veteran's last job had lasted six 
months.  Prior to that he was off for a while and then 
probably had another six month job.  (T-18).  The veteran 
was drinking daily.  He considered himself sober.  The 
veteran stated he did not think anybody around Birmingham 
would hire him.  He had a reputation and they were not 
going to hire a troublemaker.  (T-19).  

The Board remanded the veteran's claim in November 2001.  
The RO sent the veteran a letter in May 2002 and July 2002 
outlining the provisions of the VCAA.  

The RO received the veteran's application for a total 
rating based on individual unemployability in July 2002.  
On the application the veteran indicated he last worked 
full time in April 2001.  

During August 2002 the veteran was hospitalized for a 
period of observation and evaluation.  At the conclusion 
of his hospitalization, the discharge summary was 
prepared.  In the discussion section the questions raised 
by the Board in the remand were addressed.  The diagnosis 
of PTSD was continued.  The veteran was also diagnosed 
with Alcohol dependence and a history of drug abuse.  
Regarding the question of the etiology of his substance 
abuse problems it was concluded that it was at least as 
likely as not that his alcohol dependence and substance 
abuse were caused or aggravated by his service-connected 
PTSD.  The discussion went further to indicate the veteran 
currently suffered from a serious impairment in social and 
occupational functioning, but with continuous alcohol use.  
They stated it was impossible to determine the impairment 
caused by PTSD versus impairment caused by Alcohol 
Dependence.  It was recommended the veteran be free from 
substance abuse for a least 4-6 weeks before an attempt at 
differentiating levels of impairment due to individual 
diagnoses be undertaken.  

Also conducted during his hospitalization was a Social and 
Industrial Survey.  The veteran reported that up until two 
years ago he had worked as a construction iron worker.  He 
had a multitude of employers.  He partially attributed it 
to the nature of the work, but readily admitted to the 
role drinking, fighting and just getting tired of it and 
walking off, and getting fired, because they do not like 
your looks had played.  On a number of occasions he was 
detected as being under the influence of alcohol on the 
job.  

The RO issued a supplemental statement of the case to the 
veteran in September 2002.  The RO granted service 
connection for drug and alcohol abuse as secondary to the 
veteran's service connected PTSD.  The RO continued the 50 
percent rating from October 19, 1999 to November 29, 2000 
and the 70 percent rating effective November 29, 2000.  

In conjunction with the veteran's claim for a total rating 
based on individual unemployability the RO requested his 
former employers fill out VA Form 21-4192.  In August 2002 
the RO received a statement from PCI.  The veteran's 
former foreman R.L. stated the veteran had become very 
argumentative with co-workers and supervisors.  He 
concluded that in his personal opinion the veteran was a 
danger to himself and others because he tended to be 
reckless and uncaring of others.  

In October 1992 the RO received a VA Form 21-4192 from the 
Ironworkers Local No. 92.  They indicated the veteran was 
not working or was terminated because he was not able to 
work due to his PTSD.  
The RO granted a total rating based on individual 
unemployability due to service connected disability in a 
October 2002 rating decision.  The RO assigned the 
effective date of the total rating as July 29, 2002, which 
is the date the veteran's application for the benefit was 
received by the RO.  

The veteran's representative submitted written argument in 
December 2002.  The representative asserted that as the 
veteran had only one service connected disability if he 
was found to be unemployable due to his service connected 
disability a schedular 100 percent rating should be 
assigned.  

Analysis.  The appeal of the issue of the rating for post-
traumatic stress disorder arises from the decision 
originally granting service connection.  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed 
to a new claim for increase.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id.  The RO 
has rated the veteran's disability in stages.  

From October 19, 1990 until November 30, 2000 the 
veteran's disability has been rated as 50 percent 
disabling.  From November 30, 2000 the RO granted a 70 
percent rating.  After reviewing the evidence of record 
the Board has determined the evidence does not support 
rating in excess of 50 and 70 percent during he first two 
periods of time in question but the evidence does support 
a 100 percent schedular rating from April 30, 2001.  

The evidence in the claims folder for the period prior to 
November 30, 2000 includes an October 1999 screening for 
post-traumatic stress disorder.  The veteran was employed 
as an iron worker.  The diagnoses included alcohol 
dependence and drug abuse.  A GAF of 50 was assigned.  In 
March 2000 the veteran reported intrusive thoughts and 
frequent nightmares.  He had flashbacks.  He had 
difficulty being around others.  A GAF of 60 was assigned.  

The Board has compared the findings on examination with 
the criteria for a 70 percent rating.  The veteran did 
report suicidal ideation, but no plan.  The veteran's 
speech was slow but was not noted to be intermittently 
illogical, obscure or irrelevant.  The veteran was able to 
function independently, although he was moderately 
depressed.  He was fully oriented.  He was able to 
maintain minimal personal hygiene.  He had difficulty 
interacting with others but was employed.  Based on those 
findings the Board has concluded the evidence prior to 
November 30, 2000 does not demonstrate impairment in 
excess of a 50 percent rating for post-traumatic stress 
disorder.  

The Board further notes that the GAF scores of 50 and 60 
recorded during this time are consistent with a 50 percent 
rating.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  
GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

The RO granted a 70 percent rating for post-traumatic 
stress disorder from November 30, 2000.  The veteran 
contends he should have been granted a 100 percent rating 
for that period.  A comparison of the evidence for the 
period beginning on November 30, 2000 with the criteria 
for the next higher rating to 100 does not demonstrate the 
criteria for 100 percent rating are met.  The evidence on 
or after November 2000 includes a VA Vocational 
Rehabilitation evaluation.   Although the counselor stated 
the veteran had severe symptoms which would preclude 
employment, the veteran was employed at the time of the 
interview.  

In February 2001 the veteran wrote that he felt he could 
not longer function in the workplace.  A February 2001 
letter from a union official stated the veteran was not 
satisfied with any employment found for him by the Union.  
He did not report that employers had problems with the 
veteran.  

The veteran's former spouse wrote the veteran was 
unusually tired, sad, nervous, tense and had a general 
feeling of worthlessness.  She had feelings he was 
suicidal or would harm others.  She had witnessed fights 
which he had with no provocation.  After fifteen years of 
mental and physical abuse she had no alternative except 
divorce.  

It is the Board's judgment that, for the period from 
November 30, 2000 to April 29, 2001, the veteran's PTSD 
with alcohol and opioid abuse and history of amphetamine 
abuse produced symptomatology consistent with occupational 
and social impairment with deficiencies in most areas but 
it was not manifested by total occupational and social 
impairment.  The veteran was employed during this time 
frame and, while not a complete list of all possible 
symptoms. the relevant medical evidence fails to show most 
of the symptoms that are listed in 38 C.F.R. § 4.130, Code 
9411 for a 100 percent rating.  The GAF scores of 50 and 
60 recorded during this time are clearly not consistent 
with total social or industrial impairment.  Carpenter, 
supra; Richard, supra.  As noted above, GAF scores ranging 
between 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers).  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  While a VA 
vocational counselor indicated in November 2000 that the 
veteran was unemployable due to PTSD, aside from the fact 
that the veteran was working during this time and 
continued to be employed until April 2001, the medical 
evidence, to include psychiatric examinations that 
included thorough histories, complete mental status 
examinations and GAF scores, show no such impairment and, 
given their thorough nature and the fact that they were 
performed by psychiatrists rather than a social worker, 
the Board finds that this evidence far outweighs the 
vocational assessment.  

The Board also finds that the veteran's PTSD demonstrates 
no more interference with employment than is contemplated 
by the 50 and 70 percent ratings for the periods of time 
noted above.  There is no evidence of frequent periods of 
hospitalization related to this disorder.  Therefore, the 
Board finds there is no persuasive evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related solely to this service-connected disorder, that 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Hence, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996). 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The Board finds the preponderance of the evidence 
is against an initial rating in excess of 50 percent for 
PTSD with alcohol and opioid abuse and history of 
amphetamine abuse, for the period from October 1999 to 
November 29, 2000, and an initial rating in excess of 70 
percent, for the period from November 29, 2000 to April 
29, 2001.

The Board has concluded that beginning on April 30, 2001, 
the evidence demonstrates the veteran has total 
occupational impairment due to PTSD with alcohol and 
opioid abuse and history of amphetamine abuse.  At the 
time of the April 30, 2001 psychological evaluation the 
veteran was unemployed.  The veteran was having suicidal 
thoughts and the examiner noted the veteran's symptoms 
were severe.  Severe impaired impulse control was also 
reported.  A Global Assessment of Functioning (GAF) score 
of 41 was assigned, which, as noted above, is consistent 
with serious symptoms and serious impairment in social and  
occupational functioning.

The Board further observes that the veteran's former 
employer stated the veteran was reckless and difficult to 
work with by both his co-workers and supervisors.  His 
local union hall stated he was not working due to his 
PTSD.  In addition, the veteran has admitted to the VA 
Social Worker and VA hospital personnel that he had been 
detected as being under the influence on the job.  

The evidence demonstrates the veteran's PTSD with alcohol 
and opioid abuse and history of amphetamine abuse causes 
him to be unable to function in the workplace.  Based on 
the evidence of record the Board has concluded the 
veteran's service connected disability resulted in total 
occupational impairment from April 30, 2001.  

A schedular 100 percent rating for PTSD with alcohol and 
opioid abuse and history of amphetamine abuse, from April 
30, 2001, is warranted.  


ORDER

An initial rating in excess of 50 percent for PTSD with 
alcohol and opioid abuse and history of amphetamine abuse, 
for the period from October 1999 to November 29, 2000, is 
denied.  

An initial rating in excess of 70 percent for PTSD with 
alcohol and opioid abuse and history of amphetamine abuse, 
for the period from November 30, 2000 to April 29, 2001, 
is denied.  

An initial rating of 100 for PTSD with alcohol and opioid 
abuse and history of amphetamine abuse, beginning April 
30, 2001, is granted subject to regulations governing the 
award of monetary benefits.  




		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

